Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-3 are cancelled.
Claims 1, 8, and 14 are amended.
Claims 1 and 4-19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a medical apparatus/system that provides a notification managing a medical equipment, which provides management of an equipment between users. 
The limitation of determining a state of a target of a notification uses generic computing components to transmit information.  The limitation of displaying a format containing medical apparatus notification information and transmitting the information is simply usage of generic computing components to receive and transmit information.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to send information. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to medical apparatus data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. pg. 5 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. determine, notify, transmit, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives medical equipment data, and transmits the data to server over a network, for example the Internet.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1 and 4-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Objections
Claim 1 is objected to because of the following informalities:  applicant accidently struck through “that” after “a multidimensional code”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 14 recite the limitation “functional error,” but the specification fails to provide specific support regarding what a functional error is.  Examiner states that the specification mentions state of the apparatus and asks the Applicant if that is equivalent to the functional error.  Appropriate correction is advised.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cork et al. (U.S. Publication No. 2017/0039423).
As per claim 1, Cork teaches a medical apparatus comprising:
-circuitry configured to
-determine a state that is a target of a notification (Cork: para. 30; para. 33; para. 35); 
a functional error has occurred in the medical apparatus (Cork: para. 35), display notifications of apparatus management information and medical apparatus notification information as a multidimensional code that a camera of an external apparatus is able to read, the external apparatus being in a line of sight of the medical apparatus the apparatus management information being used for managing the medical apparatus (Cork: para. 35; The camera acquires the image of the medical device in response to an alert on the device. The camera capturing error code on the display device, bar code or QR code displayed on the screen, make and model of the device, etc.), the medical apparatus notification information indicating content of a notification in the medical apparatus to be sent to an information processing apparatus by the external apparatus (Cork: para. 35);
-automatically send the medical apparatus notification information from the external apparatus to the information processing apparatus (Cork: para. 35; Transmit the acquired image from the camera to a remote computer.); and
-display information from the information processing apparatus on the external apparatus regarding how to handle the functional error (Cork: para. 36; Upon identification of the error, retrieve instructions relating to the device and responding to the alarm.).
As per claim 4, the apparatus of claim 1 is as described.  Cork further teaches wherein the circuitry is further configured to display the apparatus management information and the medical apparatus notification information on a display screen (Cork: para. 36).
As per claim 5, the apparatus of claim 1 is as described.  Cork further teaches wherein the circuitry is further configured to provide the notifications of the apparatus management information and the medical apparatus notification information by one-way communication (Cork: para. 20)
As per claim 6, the apparatus of claim 5 is described.  Cork further teaches the following, however, Grimley teaches wherein the circuitry is further configured to provide the notifications by outputting a signal obtained by modulating the apparatus management information and the medical apparatus notification information through a sound output device (Cork: para. 18; para. 35; audible alarm).
Claim 8 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 9, the apparatus of claim 8 is as described.  Cork further teaches wherein the circuitry is further configured to add additional information to the transmission information (Cork: para. 35).
As per claim 10, the apparatus of claim 8 is as described.  Cork further teaches wherein the circuitry is further configured to:
-analyze the acquired medical apparatus notification information (Cork: para. 35-36),
-include, in the transmission information a result of the analysis of the acquired medical apparatus notification information (Cork: para. 35-36).
As per claim 11, the apparatus of claim 10 is as described.  Cork further teaches wherein the circuitry is further configured to: provide a notification of information based on the result of the analysis of the acquired medical apparatus notification information (Cork: para. 35-36).
As per claim 12, the apparatus of claim 8 is as described.  Cork further teaches wherein the circuitry is further configured to: provide a notification of response information indicating a response to the transmission information from the predetermined transmission destination (Cork: para. 36; para. 38)
As per claim 13, the apparatus of claim 8 is as described.  Cork further teaches wherein information based on the medical apparatus notification information included in the transmission information is the acquired medical apparatus notification information (Cork: para. 35-36).
Claim 14 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 15, the system of claim 14 is as described.  Cork further teaches wherein the third circuitry is further configured to transmit response information corresponding to performed processing to the first information processing apparatus (Cork: para. 36).
As per claim 16, the system of claim 14 is as described.  Cork further teaches wherein the second information processing apparatus is remote from the first information processing apparatus and the medical apparatus (Cork: para. 36).
As per claim 17, the system of claim 14 is as described.  Cork further teaches wherein the first information processing apparatus is in one-way communication with the medical apparatus (Cork: para. 20).
As per claim 18, the system of claim 14 is as described.  Cork further teaches wherein the first circuitry is further configured to display notifications of apparatus management information and medical apparatus notification information on the medical apparatus to be input to the first information processing apparatus (Cork: para. 38).
As per claim 19, the system of claim 14 is as described.  Cork further teaches wherein the second circuitry is further configured to capture an image of the notifications of apparatus management information and medical apparatus notification information (Cork: para. 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. (U.S. Publication No. 2017/0039423) in view of Grimley et al. (U.S. Publication No. 2015/0178457).
As per claim 7, the apparatus of claim 1 is as described.  Cork does not explicitly teach the following, however, Grimley further teaches wherein the circuitry is further configured to encrypt one or both the apparatus management information and the medical apparatus notification information (Grimley: para. 77).
One of ordinary skill in the art would have recognized that applying the known technique of Grimley would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Cork to the teachings of Grimley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying encryption of medical data to Cork teaching medical apparatus usage system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of providing compliance of patient’s private information.
Response to Arguments
Applicant's arguments filed for claims 1-19 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the present invention improves the rate of recognition by the apparatus, so improves the functioning of the apparatus and improves the process for the user.  Examiner states that the specification lacks subjective evidence regarding how the rate of recognition is improved and therefore improving the functioning and process.  The present specification states that it may be possible to improve functioning and process, but does not show how the invention in itself improves the functioning of the apparatus with evidence.
Applicant argues that the claims as a whole is integrated into a practical application; more specifically by displaying a notification to be read by a camera.  Examiner disagrees.  Examiner states that displaying information is operating a computer in its generic capability of displaying information and does not show an improvement.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and displaying information for which a computer is used as a tool in its ordinary capacity.
Applicant’s arguments with respect to claims 1 and 4-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626